In an action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated February 17, 1995, as granted the separate motions of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly granted the separate motions of the defendants for summary judgment. The defendants established their entitlement to judgment as a matter of law, and the plaintiffs failed to refute that showing with evidence in admissible form demonstrating the existence of a material issue of fact (see, CPLR 3212 [b]; Frank Corp. v Federal Ins. Co., 70 NY2d 966; Scheer v City of New York, 211 AD2d 778; Johnson v Lutz, 253 NY 124; People v Brown, 80 NY2d 729; see generally, Zuckerman v City of New York, 49 NY2d 557). Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.